Citation Nr: 1806576	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-12 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right lower extremity disorder, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen service connection for a right hand laceration with scar, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse 

ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1973 to December 1977, and from September 1978 to September 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the RO in Roanoke, Virginia, which reopened and denied the issues on appeal.  

In July 2017, the Veteran testified from the RO in Roanoke, Virginia, at a Board Videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  


FINDINGS OF FACT

1.  An unappealed January 2010 rating decision denied service connection for a right lower extremity disability, finding no current disability. 

2.  Evidence received since the January 2010 rating decision relates to an unestablished fact of a right lower extremity disability that could reasonably substantiate a claim of service connection. 

3.  An unappealed January 2010 rating decision denied service connection for a right hand laceration with scar, finding no current disability. 

4.  Evidence received since the January 2010 rating decision relates to an unestablished fact of a right hand scar that could reasonably substantiate a claim of service connection. 

5.  The Veteran has a current right ankle disability of osteoarthritis with impingement syndrome. 

6.  The Veteran sustained a right ankle injury while playing football during service. 

7.  Symptoms of the current right ankle osteoarthritis have been continuous since service.  

8.  The currently diagnosed residuals of a right hand laceration, to include a scar, had its onset during service.  


CONCLUSIONS OF LAW

1.  A January 2010 rating decisions denying service connection for a right lower extremity disability became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the January 2010 rating decision is new and material to reopen service connection for a right lower extremity disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  A January 2010 rating decision denying service connection for a right hand laceration with scar became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  Evidence received since the January 2010 rating decision is new and material to reopen service connection for a right hand disability.  38 U.S.C. § 5108 (2012); 
38 C.F.R. § 3.156 (2017).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a right ankle disability have been met.  38 U.S.C. §§ 1110, 1131, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2017).  
6.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for residuals of a right hand laceration, to include a scar, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  

As the Board is reopening and granting service connection for right lower extremity and right hand disabilities, constituting a full grant of the benefits sought on appeal; there remains no aspect with respect to these issues to be further substantiated; therefore, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Reopening Service Connection for Right Lower Extremity 
and Right Hand  Disabilities

Generally, when a claim is disallowed, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C. § 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

An unappealed January 2010 rating decision denied service connection for a right lower extremity disability and a right hand laceration with scar finding no current disability as to either the right lower extremity or the right hand.  New evidence received since the issuance of the January 2010 rating decisions includes private treatment records as to the etiology of the right lower extremity and right hand disabilities, as well as testimony at the July 2017 Board hearing as to the nature and severity of the disabilities.  Such evidence could reasonably substantiate the issues of service connection for right lower extremity and right hand disabilities, and, at the very least, such evidence, when considered with the other evidence of record, triggers the VA Secretary's duty to assist.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for a right lower extremity and a right hand laceration with scar.  38 C.F.R. § 3.156(a).  

Service Connection Laws and Regulations 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Veteran has been diagnosed with right ankle osteoarthritis, which is a "chronic disease" (arthritis) under 38 C.F.R. § 3.309(a) (2017); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2017) apply as to the right ankle. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Service Connection for Right Ankle/Leg Disability

The Veteran essentially contends that the currently diagnosed right ankle arthritis first manifested during service and has continued since service separation.  Specifically, at the July 2017 Board hearing, the Veteran testified to injuring the right ankle/leg during an in-service football game, which continued and worsened after separation for service.  See July 2017 Board hearing transcript; see also November 2012 private examination report.  

First, the evidence of record demonstrates that the Veteran has currently diagnosed arthritis of the right ankle.  See November 2012 private treatment record.  

Next, the Board finds that the Veteran sustained a right ankle injury during an in-service football.  As detailed above, the Veteran testified as to sustaining a right leg fracture and right ankle injury during an in-service football game.  See July 2017 Board hearing; see also November 2012 private examination report.  The Veteran is competent to report an in-service right leg/ankle injury.  See Bennett v. Brown, 
10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The evidence of record reflects that the Veteran has consistently attributed the right ankle disability to this in-service injury.  Significantly, various service treatment records from 1979 reflect a right ankle injury due to an in-service football game.  In addition, the June 1981 report of medical history, completed by the Veteran reflects broken bones.  For these reasons, the Board finds that the Veteran sustained a right leg/ankle injury during service.  

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of a right ankle disability have been continuous since service.  As noted above, the November 2012 private examination report reflects that the 

Veteran reported that a right ankle disability began during service, and that symptoms of in-service ankle injury have continued to the present.  The private examiner attributed the right ankle disability to service.  At a December 2013 VA examination, the Veteran attributed right ankle pain to an in-service flag football game, which had worsened since separation from service.  The July 2017 Board hearing transcript reflects the Veteran testified to injuring the right ankle/leg during an in-service football game, which continued and worsened after separation for service.  

The Board finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that symptoms of a right ankle disability have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  Private treatment records post-service also demonstrate treatment for right ankle disability symptoms after service separation.  
 
The Board finds the Veteran's assertions of the onset of a right ankle disability during service and reports of symptoms of a right ankle disability since service, in the context of the demonstrated in-service injury and current diagnosis, are sufficient to place in equipoise the question of whether symptoms of the current osteoarthritis were continuous since service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on "continuous" post-service symptoms of a right ankle disability, presumptive service connection is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  As the criteria for presumptive service connection for a right ankle disability based on continuous post-service symptoms (38 C.F.R. § 3.303(b)) have been met, with the service connection benefit being granted, all other theories of service connection are rendered moot, with no remaining questions of law or fact to be decided.  38 U.S.C. § 7104 (2012) (stating that the Board decides only actual questions of law or fact).


Service Connection for Right Hand Laceration Residuals 

The Veteran essentially contends that the currently diagnosed residuals of a right hand laceration first manifested during service and have continued since service separation.  Specifically, at the July 2017 Board hearing, the Veteran testified to cutting the palm of the right hand while banding boxes, which required stitches.    See July 2017 Board hearing transcript.  The Veteran also testified that symptoms of a right hand disability had worsened since service separation, to include pain when making a fist and a painful and tender scar.  

First, the evidence of record demonstrates that the Veteran has currently diagnosed right hand residuals, to include a scar.  The December 2013 VA examination report reflects a painful scar to the palm of the right hand.  

After a review of all the lay and medical evidence of record, resolving reasonable doubt in favor the Veteran, the Board finds that a right hand disability was incurred in service.  Favorable evidence includes that the Veteran has consistently advanced that right hand disability is due to cutting the palm of the right hand while banding boxes during service.  The Veteran's credible statements are consistent with service treatment records from 1979 reflecting follow-up treatment for a right hand disability.  In addition, the November 2012 private examination report and the December 2013 VA examination report each reflect that the Veteran indicated that a right hand disability is due to the in-service cutting injury, and the evidence of record reflects that the Veteran has consistently attributed the right hand disability to this event.   

The Board also finds that the Veteran has made credible statements that a right hand disability had its onset in service.  See Horowitz v. Brown, 5 Vet. App. 217, 
221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease).  As such, resolving 

reasonable doubt in the Veteran's favor, the Board finds that a right hand disability was incurred in active service; thus, the criteria for service connection for a right hand disability have been met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right lower extremity disability is granted.  

New and material evidence having been received, the appeal to reopen service connection for a right hand laceration with scar is granted.  

Service connection for a right ankle disability of osteoarthritis is granted. 

Service connection for residuals of a right hand laceration, to include a scar, is granted.   





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


